TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 1, 2021



                                      NO. 03-21-00299-CV


            Jared Everitt and Joseph Armand Ahouandjinou Imalet, Appellants

                                                 v.

                             The Ultimate Drive-In, LLC, Appellee




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
   DISMISSED ON JOINT MOTION TO DISMISS -- OPINION BY JUSTICE BYRNE




This is an interlocutory appeal from the order signed by the trial court on June 10, 2021. The

parties have filed a joint motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal, and remands the case to the trial court for further proceedings in

accordance with the parties’ settlement agreement. Both parties shall bear all costs relating to

this appeal, both in this Court and in the court below.